Citation Nr: 0733053	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed bilateral 
foot disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1954 
to October 1957.  

In October 2005, the Board of Veterans' Appeals (Board) 
denied service connection for a bilateral hearing loss and 
remanded the issues of service connection for bilateral knee 
and foot disorders to the RO.  

In January 2007, the Board denied service connection for a 
bilateral knee disorder, but remanded the veteran's claim of 
service connection for a bilateral foot disorder for 
additional development and adjudication.  


FINDINGS OF FACT

The currently demonstrated bilateral tibial tendon 
dysfunction with deformity as likely as not had its clinical 
onset during the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral tibial tendon 
dysfunction with deformity is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of VCAA at this 
point is required.  


II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2003).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, if a condition noted during service is not noted 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  

Pertinent regulation also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with bilateral 
tibial tendon dysfunction with deformity.  Although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's current disability is related to a 
disease or injury in service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Here, the veteran reports that he has had bilateral foot pain 
since his time in the service.  Specifically, the veteran 
reported that his pain began in boot camp after extensive 
drilling and marching.  

The veteran does not report any specific injuries but rather 
indicated that his symptoms occurred after a prolonged period 
of extensive strenuous activity.  The veteran also reported 
that his condition was later exacerbated while he was helping 
to dock an airship in service.  

The veteran indicated that, when he left the service, he 
still had foot pain that continued over the next 40 years.  
The pain had increased over the past 10 years, and his 
current symptoms included sharp, medial midfoot pain, right 
greater than left.  

The veteran indicates that he had pain on a daily basis that 
is exacerbated with increased activity such as walking or 
extended weight bearing.  The veteran had sought treatment 
for his condition and had been diagnosed with posterior 
tibial tendon dysfunction.  Surgery was recommended.  

In order to determine whether the veteran has a bilateral 
foot disorder that is due to his active duty service, the 
veteran was provided a VA examination in June 2007.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination and report.  

The VA examiner noted the veteran's medical history in the 
report.  After examining the veteran, the veteran was 
diagnosed with bilateral tibial tendon dysfunction with 
deformity, partially correctable.  The examiner stated that 
the veteran had "severe bilateral feet deformities secondary 
to posterior tibial tendon dysfunction.  His deformity 
consisted of hind foot valgus and forefoot abduction, leading 
to severe flatfoot deformities bilaterally.  [The examiner] 
extensively reviewed the service medical records, and all his 
exams report that the feet were normal.  In other words, 
there was no deformity.  The veteran [did] have a history of 
having medial feet pain after an extended period of strenuous 
activity.  The pain was so significant that he actually 
presented to sick bay.  Unfortunately, [the examiner did] not 
have the documentation for this sick bay visit.  But in my 
opinion the veteran most likely injured his posterior tibial 
tendons bilaterally secondary to the strenuous activity 
associated with boot camp, in particular the extended 
marching and drilling.  Untreated injury to the posterior 
tibial tendon [was] a known risk factor for eventually 
developing posterior tibial tendon dysfunction after an 
extended period of weightbearing.  The veteran went on to 
develop this deformity over the years.  In summary, it [was 
the examiner's] opinion that the veteran's current foot 
disability [was] as likely as not causally related to his 
period of active military service."  

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for bilateral tibial tendon 
dysfunction with deformity is warranted.   

Here, the Board notes that the RO essentially denied this 
claim on the basis that the service records were negative for 
complaints or treatment of a foot disability in service and 
because the June 2007 examiner's opinion is based on medical 
history as reported by the veteran.  

The Board acknowledges that the service records do not 
reflect complaint or treatment for a foot disability.  
However, the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) recently held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  

In the present case, the Board finds the veteran's account of 
his medical history credible.  The Board also observes that 
the veteran is competent to report the onset of symptoms, and 
continued symptomatology since that time.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 70 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  

In Kowalski, however, the Court declared that the Board 
cannot disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id.  

Recently, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court, citing Kowalski, as well as Swann and Reonal, 
emphasized that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion is based on 
a history provided by the veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of service 
connection for bilateral tibial tendon dysfunction with 
deformity.  In reaching this determination, the Board notes 
the June 2007 VA examiner opined that "it [was his] opinion 
that the veteran's current foot disability [was] as likely as 
not causally related to his period of active military 
service."  

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Here, because the medical opinion evidence supports the 
veteran's claim, service connection for the veteran's 
bilateral foot disability is warranted.  And in this regard, 
the Board points out that the Court has cautioned VA against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003). 


ORDER

Service connection for bilateral tibial tendon dysfunction 
with deformity is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  


Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  


The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 


VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 


Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  



Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


